                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

SARAH KATHERINE SUSSMAN,

          Appellant,

v.                                               Case No. 8:19-cv-1472-T-02
                                                 (Bankr. No. 8:17-ck-8959-RCT)

ESTATE OF JOHN J. GAFFNEY,

          Appellee.
                                             /

                                           ORDER

          This matter comes before the Court upon the appeal of Sarah Katherine

Sussman. Appellant seeks review of orders from Bankruptcy Case No. 8:17bk-

8959-RCT, specifically those entered June 3, 2019. Dkts. 13-2, 13-3.1 This Court

affirms the orders.

          The gravamen of this case concerns an adverse ruling that Appellant, as a

trustee holding property, received in the Circuit Court for the Thirteenth Judicial

Circuit. In that matter, the state probate court entered an order divesting Appellant

trustee of ownership of a house in Tampa, Florida2 and, in effect, placing the deed

to house into the estate of John J. Gaffney, Appellant’s grandfather. The date of


1
    Also found at Dkts. 16-10, 16-11.
2
    119 S. Clark Street, Tampa, Florida.
this final order was October 16, 2017. The administrator of the grandfather’s

estate is Appellee. This adverse ruling remains in effect, and was affirmed upon

appeal by the Florida Second District Court of Appeal. Both the state trial and

appellate courts denied stays of the final judgment pending appeal. That matter as

to property title is now final, and not subject to further review.

       The controlling fact of the case is that this transfer of property by final

judgment occurred over one week prior to the filing of any bankruptcy petition.

Appellant filed this bankruptcy case after sheriff’s deputies came to enforce the

writ of possession.

       Appellant simply did not own the house as a matter of law or fact when she

filed the bankruptcy petition. That means the bankruptcy estate never possessed

the house. Whether or not the house was subject to the Florida homestead

exemption at one time3 was simply not relevant: the house was never present in the

bankruptcy estate when the petition was filed. Likewise, whatever Appellee may

have done to control or possess the house is irrelevant to any bankruptcy

automatic stay, as the house was simply dehors the estate.




3
  The record shows Appellant “filed for homestead” after the circuit court’s order divesting her of
title. See Dkt. 13-2 at 20 (also found at Dkt. 16-10 at 20). Factually, it seems highly unlikely
Appellant would have qualified given her status as trustee and her residence out of State.

                                                -2-
      This Court has read the appellate briefs and filings and their appendices

closely. The Memorandum Decision Following Trial on Contested Matters,

entered June 3, 2019 by Judge Colton, is thorough, sound, and hereby affirmed.

Dkt. 13-2. Because Appellant did not own the house at the time the petition was

filed, there is no error in fact in the findings that any proper homestead exemption

was not present, and could not be abrogated by the bankruptcy court. Likewise,

the bankruptcy court made no error in fact in denying claimed damages against

Appellee for violation of an automatic stay vis a vis the house.

      Given the current state of affairs, it would seem that any other issues

presented by the Appellant are moot or nearly so. This Court does not sit in

review of a state circuit judge on this type of final order in a state law probate

matter (now affirmed on the merits) which predated the establishment of the estate

in bankruptcy.

      The sanctions imposed upon Appellant by the bankruptcy court including

dismissal were based upon facts determined after a hearing, relating to evidence

spoliation and a fact-based finding that the debtor did not take the required credit

counseling course prior to filing. Dkt. 13-2 at 22-23. The bankruptcy judge cited

legal precedent supporting that ruling. Id. Those facts found are not clearly

erroneous on this record. See, e.g., In Re Downtown Properties, Ltd., 794 F.2d

                                          -3-
647, 651 (11th Cir. 1986) (stating that facts found by bankruptcy court subject to

clearly erroneous standard).4 The sanction of dismissal seems much less dire here,

when one considers the very few potential remedies or benefits available to the

Appellant via continuing in bankruptcy. The state circuit court judge entered a

final order on title to the Clark Street house in a probate matter. That order was

affirmed and is final, however harsh that result may be to Appellant. Neither the

state probate judge nor Appellee impaired a bankruptcy estate, as the Court below

properly found.

       AFFIRMED. The Clerk shall close this matter.

       DONE AND ORDERED at Tampa, Florida, on September 13, 2019.



                                               s/William F. Jung
                                             WILLIAM F. JUNG
                                             UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




4
 Also not clearly erroneous is the finding that the Appellee, the administrator of the Gaffney
estate, was appointed as an ad litem representative to pursue the interest of the estate.

                                                -4-
